Financing instrument for the promotion of democracy and human rights worldwide (debate)
The next item is the report by Mrs Flautre and Mr McMillan-Scott, on behalf of the Committee on Foreign Affairs, on the proposal for a regulation of the European Parliament and of the Council on establishing a financing instrument for the promotion of democracy and human rights worldwide (European Instrument for Democracy and Human Rights) C6-0206/2006.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, decision-making on the part of the Finnish Presidency with regard to the European Union's future financing instruments will soon be at an end. In an excellent show of solidarity, we have dealt with the matter successfully and adopted the majority of the Regulations on the new financing instruments. Although there have been a number of challenges, there has also been immense political will on the part of the European Parliament, the Member States and the Commission to reach agreement on the relevant issues.
One challenge still lies ahead, and that is the adoption of the Regulation establishing a European Instrument for the Promotion of Democracy and Human Rights (EIDHR). This is an important matter both for Parliament and the Member States, because it concerns the promotion of basic values as enshrined in the Treaty on European Union. Parliament and its Members have specialist knowledge of democracy and human rights issues, which has been a help in endeavours to attain a good outcome.
The Regulation on a new human rights instrument to apply worldwide has been drafted to a very tight schedule. As well as Parliament, the Member States too have had numerous proposals for its content. It is a very positive sign that agreement has already been reached on almost all the issues in these negotiations. The Council, for its part, has unanimously approved the compromise text to serve as a mandate for the Presidency to conduct talks with Parliament with a view to finding a solution.
It is the Presidency's aim to adopt the instrument at first reading. The reason for this will be clear to everyone. The current EIDHR expires in a few weeks' time, at the end of the year. We do not want any major disruption in the European Union's support for democracy and human rights. We are duty-bound to take a swift decision, not only because of the importance to us Europeans of human rights and democracy as values, but also because of the hopes and expectations made known to us by defenders of human rights and democracy in other countries.
The instruments have been drafted in such a way that they form a whole that is as viable as possible. Democracy and human rights are also implemented by means of other instruments, and the EIDHR will act as an addition to this whole in special areas. It is for this reason too that the adoption of the instrument is very much in order before the new financing period starts.
The Presidency of the Council strongly requests Parliament to reach a decision before the end of the year. The package adopted by the Council contains a very large number of amendments to the text of the Regulation tabled by Parliament with regard both to priority areas for support and to Parliament's own position regarding the implementation of the Regulation. A significant feature of the new Regulation is the recognition of the importance of work for democracy and, as part of that, the stronger emphasis on the work of parliaments and parliamentarians. The essential basis of our work in third countries is our reliance on international human rights conventions and the rights and obligations written into them.
With the proposal for the Regulation, the conditions for players to be eligible for aid from the Union are being widened. It is good that we are able to acknowledge the diversity of human rights and democracy and to make flexible use of various resources in different situations. It would also seem that the instrument's financial resources will also be up slightly on the financing period now ending, so the inclusion of new players will not necessarily detract from the positions of the other players.
The main idea behind establishing the instrument has been that it will make possible support for the work of civil society players in particular, and permit support in situations where that takes place without the specific consent of the government of the country concerned. It is important that this approach remains throughout, and that not too many forms of support for other players are added within the framework of the Regulation.
The conditions for eligibility for aid in the Council's compromise proposal have been widened in accordance with the European Parliament's suggestions to include parliamentary and political foundations. Moreover, the draft Regulation will also allow for the eligibility of other players in special circumstances. In my view, that is a well considered, workable solution which takes account of the hopes and objections of various EU players.
Parliament has been keen to highlight the special feature that aid which is granted within the framework of the instrument, mainly meant for civil society players as it is, can be given without the consent of the government of a third country. There has been general consensus on this principle between the Council and Parliament right from the start. I believe that we have also now succeeded in finding a way of citing this principle in a more precise and clear manner, given our obligations under the Treaty on European Union and international agreements and conventions. The Presidency is prepared to propose the inclusion of the principle in the first introductory wording, if there is agreement on the content of the Regulation as a whole at first reading.
Parliament has also drawn attention to the importance of mentioning the rights of migrants, asylum seekers and refugees in a given country in the text of the Regulation. The text will be based on international human rights conventions. One might therefore consider incorporating this proposed area already. The Presidency is nevertheless prepared to consider this addition too, if the Regulation can be adopted in its entirety at first reading.
The Council, for its own part, therefore, is ready to demonstrate even greater flexibility in order to find a solution before the year is out. Flexibility on the part of all sides is a requirement for this.
In the European Parliament's committee report, it is proposed that political groups should be added to the list of those receiving support. This probably means, inter alia, political parties; that is to say, there would be financial support for the work of parties also operating in third countries. Democratic parties undeniably have an important role in the strengthening of democracy and human rights all over the world. It is very important that the criteria for support given within the framework of this human rights instrument are clear and that they are grounded in human rights principles agreed internationally. There will be nowhere near enough resources available under this instrument for general party support for all based on the same criteria, such as there is in many countries in Europe. Selecting individual parties as beneficiaries would be a very hard task from the point of view of establishing clear criteria. The choice would have to be made in such a way that no one would have the impression that party political views were taking the place of the democracy and human rights criteria when allocating aid. It is also clear that an increase in the number of beneficiaries in this area might mean less support for others. We have mainly tried to steer support in the direction of NGOs working on behalf of democracy and human rights in particular.
The Presidency's compromise proposal takes account of Parliament's suggestions to add independent party foundations and national, regional and international parliaments to the group of beneficiaries. Article 9(2) of the Regulation also makes it possible to provide support in special cases to other groups not mentioned under this Article. The wording is very close to what Parliament wants to see, and it is flexible, because it allows problems to be solved during the financing period. For all these reasons, adding political groups to the text of the Regulation does not have the Council's approval.
This issue may jeopardise the chances of having the entire Regulation adopted at first reading, and that again would give rise to a situation where there would not be any legal basis for EU action on democracy and human rights for the time being. Freezing all EU human rights and democracy aid to resolve this case would be a very harsh weapon. The Council has gone a long way in order to comply with Parliament's wishes. In order to achieve a solution, it is very important to incorporate and maintain the support of the Member States in this Regulation package.
I hope that Parliament will show flexibility, so that together we can achieve our main goal. Our main goal is for the European Union to be able to continue next year to aid action on democracy and human rights by means of the new instrument. To ensure that this support can continue, it is vital to get a decision on the proposal for a regulation, and the sooner the better.
Mr President, ladies and gentlemen, I wanted to keep it brief so as to allow this debate to come to an end. This financing instrument truly is a massive keystone in this comprehensive reform of the Community's system of overseas aid, and it gives me great satisfaction to see that you have succeeded in coming up, within a relatively short period, with a common draft regulation on human rights and democracy. I see this instrument as expressing, in an exemplary way, the European Union's unconditional commitment to democracy and human rights as fundamental factors in external relations.
It is because we in the Commission regard your House as the most important of partners that we unreservedly stand by our statement on democratic scrutiny and coherence of external actions and will maintain regular dialogue with your House. In situations in which human rights and democracy are particularly at risk, and which call for rapid action on the part of the Community, I propose that talks should be called at short notice with a small group of MEPs representing the relevant committees of your House.
Following the Council Presidency's explanation just now of how it has conducted lengthy negotiations in this field, I would like to say that we regard the compromise proposal it has put together in the course of these as overall doing justice to the expectations made of this new financing instrument, and I would also like to emphasise that it certainly reflects many proposals from your House that the Commission unreservedly endorses, dealing as it does not only with the process of democratic reform, but also with the overall protection of human rights, and putting a greater emphasis on support and protection for human rights advocates, without, however, neglecting the victims of torture and abuse. Moreover, it creates a specific basis for successful monitoring of elections - and for that I am very grateful - without making disproportionate demands on the funds available for this purpose.
I can do no other than welcome this instrument and the greater flexibility, newly rapid orientation and speedy responses that it makes possible. We will, in this regard, give particular attention to making it possible for it to be drawn on not only by private individuals but also by incorporated and unincorporated associations, and will, in the cause of flexibility, use all means available on the basis of the Budget Regulation and the implementing regulations enacted by reference to it.
I can agree to your House's proposals for a more detailed discussion in the recitals of the support's particular character as independent of the consent of state offices, and also for the inclusion of a reference indicating that the instrument is to be regarded as covering the rights of migrants, asylum seekers and persons forcibly removed from one part of a state to another.
Unfortunately, though, I am unable, like the Council, to see any scope for the inclusion of political parties and political movements as the immediate beneficiaries of the financing granted. As I see it, the Council Presidency and Parliament - supported by us in the Commission - have, following quite lengthy debate, come to a very good compromise in agreeing that national parliaments should be permitted to be recipients of foreign aid. I regard that as objectively justified by the inclusion, among the objectives of the instrument, of the creation, promotion and reinforcement of participatory, representative and parliamentary democracy and the associated processes of democratisation. I could well imagine the funding of foundations being one way of overcoming our difficulties as well.
So far, we have seen the most important thing as being that we, the Commission, should be able to be neutral and non-partisan where Community aid is concerned; that has put us at a great advantage, and one that we must maintain in future, for it is this that has secured the widespread acceptance and potential of our aid in third states, so that is something else from which we should not deviate.
co-rapporteur. - (FR) Mr President, ladies and gentlemen, since the month of September my co-rapporteur and I have been negotiating with the Council and the Commission with a view to gaining acceptance for Parliament's position on the European financing instrument for the promotion of democracy and human rights worldwide. These negotiations have now been concluded, and, as has just been said, the Council adopted a common position last week based on a compromise text. This draft, much of which we had previously introduced in the form of amendments, satisfies most of Parliament's requirements. It stipulates that the use of the instrument does not depend on the consent of host governments. It permits the funding of non-registered organisations. It includes a flexible mechanism for the provision of direct support to human-rights activists who face imminent danger. This new mechanism should greatly enhance the effectiveness of our measures for the protection of those who campaign for fundamental freedoms.
The compromise also contains an entire section devoted to the promotion of democratic principles, electoral processes and parliamentary democracy. Political foundations, as well as national parliaments - an element introduced by our Parliament - are explicitly enumerated among the bodies that are eligible for support. The section dealing with the protection of human rights also satisfies almost all of Parliament's wishes, the only exceptions being the desire for explicit reference to combating impunity and to conflict prevention. On the other hand, the rights of people with disabilities, corporate social responsibility, combating violence against women and many other objectives have been included.
Parliament has also secured the establishment of an enhanced structured dialogue that will involve it in the formulation of strategic priorities. We should have wanted it to feature in the body of the text, but the compromise arrangement is that parliamentary involvement is to be ensured through an exchange of letters.
As far as explicit reference to democratic political groups is concerned, the Council, as we have just heard, regards that as a no-go area. It therefore proved impossible to include a reference to support for these groups. Nevertheless, an element of flexibility was introduced to allow the funding of other players in duly substantiated cases. In this way, political groups, though not explicitly mentioned, will be able to receive support in certain circumstances.
In conclusion, Mr President, let me emphasise the uniqueness of this instrument. It is the only one that funds the projects of non-governmental players without the need for prior authorisation from their government. It is also the only instrument that finances electoral observer missions. This is why it would be neither useful nor responsible to delay its adoption, and hence the funding of these projects, in the vain hope of introducing an explicit reference to political groups. Indeed, an obstinate attachment to that aim has already cost us dear at this stage, since it scuppered the deal struck with the Council on inclusion of the rights of immigrants and asylum-seekers.
For these reasons, ladies and gentlemen, I ask you to support the compromise as negotiated with the Council.
co-rapporteur. - Mr President, first of all I should like to thank Mrs Flautre for her very hard work and that of her staff in recent months in trying to bring this instrument to the point where we can adopt it by the end of this year. I would also like to thank the Commission and its staff, and the Council, for their work.
Both the Council and the Commission have worked very hard to try and achieve some sort of compromise on this instrument. I must say that, in general terms, the ambitions of the Chairman of the Human Rights Subcommittee, my co-rapporteur, have largely been met. I think on the question of human rights promotion, which represents universal values accepted worldwide, we now have an instrument which has the capacity and the flexibility to work effectively, primarily through civil society, and to achieve the goals of the European Union in its Treaty obligations towards human rights worldwide.
There is, however, a deficiency. As colleagues know, I was the original promoter and founding rapporteur of the European initiative back in 1992. It was aimed at the transformation of the ex-Soviet bloc and it looked primarily at the democratic process. In the world today we now face different challenges. I have spent some time this year going to countries which are 'complex environments', to use the terminology of the United Nations: China, Cuba and Russia. These are the challenges of today.
My question to Council and Commission - and since the Council has chosen to negotiate in public - is, why cannot we as a European Union avail ourselves of the same instruments that our Member State governments have given to the United Nations? I regard this as a great puzzle. During my recent visit to New York I spent some talk talking to the UNDP, which, in its handbook on dealing with political parties, says, 'yet we have seen that the absence of strong, accountable and competent political parties that can represent positions and negotiate change, weakens the democratic process'. This is a parliament of political parties. Democracy cannot exist without competing political forces. So I just wonder whether the Council has lost its nerve. Faced with the challenges that we see to our east and to our south, is it really satisfactory that the European Union should not have the same capacity to involve itself in the political process, to reform countries where there is no democracy, that we have given to the United Nations?
I believe that the European Union should put its democracy money where its mouth is and include in the instrument a reference to supporting democratic political groups. That, in some countries, is the only way to effect change.
draftsman of the opinion of the Committee on Development. - (IT) Mr President, ladies and gentlemen, I would like to thank the two rapporteurs for their cooperation, which meant that the document presented to the Committee on Foreign Affairs already encompassed the Committee on Development's requests. These requests are also found in the document drawn up by the Council, which I would like to thank for its work and for the flexibility demonstrated during the months of negotiation. In particular, I welcome the instrument's local dimension, so that it can respond to the specific needs of areas in difficulty; the feature of the instrument whereby action can also be taken independently of the consent of governments and public authorities; the transparency of the procedures and their consistency with other European external policies; its scope, in other words prioritising civil society; the access even for non-registered actors; the protection of women and children, migrants and minorities; the access to information; and the actions supporting democratic processes, even if the final draft of the document is not entirely satisfactory.
I would like to comment briefly on the most controversial points: regarding the ceiling for electoral observation missions, I would have hoped for a stronger commitment from the Commission and the Council than an attached statement, but I hope that, after the comments made in this Chamber, this ceiling will be strictly respected. On structured dialogue, I note that the Council and the Commission have shown little willingness to improve the procedures in this respect. It is significant, however, that the Commission's letter is at least addressed not only to the Chairman of the Committee on Foreign Affairs, but also to the Chairman of the Committee on Development, in accordance with the legal basis for the instrument (Article 179(1) of the Treaty) and with the Rules of Procedure of Parliament (Annex VI).
In relation to political actors, I appreciate Mr McMillan-Scott's concerns and, although my committee has not given an explicit opinion on the subject, I have no problem in supporting his request, where openings exist. If this is not the case, I will consider with my colleagues, in the light of recent developments, whether it is appropriate to block the process after successful compromises have been reached, with great effort, on the key points, in order to succeed in concluding an agreement at first reading and to allow the instrument to be launched in January 2007.
draftsman of the opinion of the Committee on Budgets. - (NL) Mr President, I should like to extend warm thanks to both rapporteurs, Mr McMillan-Scott and Mrs Flautre, for the way in which they have adopted the recommendations of the Committee on Budgets.
There are two things that the Committee on Budgets regards as important: accountability and the financial framework 2007-2013. EUR 1.103 million has been set aside for this instrument, and it is our committee's wish that this House should be able to monitor the way it is spent.
Secondly, Parliament's rights in this area must be protected, both in terms of consultation with it, and the implementation of policy which must, in accordance with the Commission's statement, be subject to sound democratic control. We are therefore delighted that this proposal was adopted not only by the rapporteurs, but also by the Committee on Foreign Affairs.
It is also very important to the Committee on Budgets that funds be made available from other significant instruments, for development, but also for partnerships with neighbouring countries and pre-accession.
If this happens, if this instrument is used in this way, I am convinced that we, when we discuss this programme in the Committee on Budgetary Control in five years' time, will be granting discharge in this area.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (ES) Mr President, we in the Committee on Women's Rights and Gender Equality welcome all of Parliament's efforts to ensure that this specific instrument for the promotion of democracy and human rights could be debated today in this House.
Within the important work of simplifying the instruments and procedures in the field of external action, we believe that it is very important that we have a tool with the main objective of supporting civil society, of supporting those who are working to achieve democracy and a better life for everybody.
Within this context, ladies and gentlemen, I would like to stress the role of women as key players in the defence of fundamental freedoms.
We in our committee have worked to ensure that this instrument supports objectives and measures to promote the rights of women and children, gender equality at international level and the fight against the discrimination suffered by billions of women on a daily basis.
We would see the approval of this Regulation at first reading, so that it can enter into operation in 2007, as good news, particularly in view of the fact that 2007 has officially been designated European Year of Equal Opportunities for All.
on behalf of the PPE-DE Group. - (DE) Mr President, it is good that we should be given this instrument. It is only right and proper that we should defy the wills of autocrats and dictators and defend the cause of human rights and democracy, and hence also that of democratic political groupings in the countries concerned. Just imagine us, as democrats, living in Eastern Europe before the Wall came down, and our clandestinely organised groups being denied aid from the West on the basis of this very argument!
After all, all we are trying to do is to give the Commission the greatest possible flexibility in practice, and those officials who are wary of granting aid to political groups that are not specifically named should be encouraged to do so if the actual circumstances make it necessary. This is not primarily about party funding, so I would ask the Council not to restrict discussion to that.
We cannot, though, be non-partisan in countries such as Belarus, for we would, in fact, by standing aloof from all political parties, end up giving support to Lukashenko and his like.
on behalf of the PSE Group. - (ES) Mr President, for millions of people who put themselves at risk in order to defend freedoms and human rights, what we are debating today is absolutely vital. The European Instrument for the Promotion of Democracy and Human Rights has above all been an achievement of this Parliament. It has not been an easy achievement.
We have always argued that, if our foreign policy is genuinely going to incorporate the European Union's values, it must work expressly to promote the human rights that we all claim to defend.
Now we have it; we have a valuable tool for defenders of human rights and all actors working to promote democracy, fundamental freedoms and justice to use. We now have our instrument. It contains a sufficiently full definition of the actors that can benefit from it, as Mrs Flautre has explained. So much so that there should be no justification for a battle that delays the implementation of this instrument, frustrating many expectations and hopes.
We Socialists would also have preferred a clear inclusion of the concept of 'conflict prevention', because that is a prior condition for peace and democratic development. Nevertheless, for the sake of agreement and because it is necessary for the proposal to be approved, we accept the consensus reached with the Commission and the Council. My group will not therefore present any amendments. I hope that the Group of the European People's Party (Christian Democrats) and European Democrats shows the same degree of responsibility. We must not let the main protagonists in this instrument down.
on behalf of the ALDE Group. - (NL) Mr President, Madam President-in-Office of the Council, Commissioners, this instrument will be the means whereby the European Union will contribute to democracy and human rights worldwide. I find the compromise we have reached satisfactory on the whole, because it has taken essential points into account, and our rapporteurs, as well as the President-in-Office and the President of the Commission, deserve all credit for this.
I am, for example, pleased that help can be given without the approval of third-country governments, and that parliamentary democracy is expressly mentioned, as, for that matter, are political pluralism and democratic political representation. Finally, I am pleased to see reference being made to independent political organisations.
Without, of course, wishing to diminish the importance of human rights per se - quite the reverse, in fact - I would at the same time like to stress the crucial importance of political parties in every democratisation process. In a democracy, elections are indispensable, but not enough. If a democracy is to be sustainable, what is needed is effective, democratic political parties to ensure that a debate can be held not only among the parties, but also with the public.
All too often, parties only function as a vehicle in order that a certain person, clan or group can be put into power, or indeed be kept there. This is, in fact, one of the main reasons why they are generally distrusted.
NGOs and civil society are not sufficient, however, to guarantee a political debate and control over governance.
This is why I should like to ask the Council and Commission to continue to make an effort so that support to democratic political groupings - in exceptional circumstances, of course - can be possible in future.
Mr President, let me begin by saying that it was this Parliament that insisted there should be a separate legal instrument for human rights and democracy. It took a while to convince our friends and colleagues of that, but tonight's debate shows that it is a victory for Parliament, and the right decision was made.
On the key issues within the debate, I very much welcome what our Finnish Presidency colleague has said about this being a programme that delivers help without the consent of host governments.
To the Commissioner, I say I am very proud of the work that we do on electoral observation. I think it is one of the most effective things we are involved with. Our attempt to limit it is simply to say that it should not take money away from grassroots human rights projects. Both are important.
My own amendments tabled included support for parliamentary democracy where it is being suppressed, making sure that spending under this instrument is additional and not at the expense of human rights work within the mainstream programmes, and to give specific reference in the scope to core labour standards and corporate social responsibility, to the human rights of people with disabilities, and to access to justice. I should like to thank the co-rapporteurs for their support for these amendments, and the Council and the Commission for the flexibility they have shown as regards Parliament's amendments as a whole.
Tonight we have been debating the detail of legal texts. In this House we understand how important that is to ensure the European Union is effective. However, the main political message we should give is that just as this Parliament has established its own subcommittee on human rights, this Union is establishing an independent human rights and democracy instrument, because at the same time as the United Nations is elevating the status and role of human rights, so are we in the European Union, to help the victims of oppression, injustice and persecution, and those who defend them right around this world.
(FR) Mr President, Commissioner, ladies and gentlemen, it must make us proud to be part of the European Union when we see the action it has taken to promote democracy and human rights. These common values make the Union one of the foremost players on the world stage in this domain. In the context of this unending struggle, it was imperative to reform the old instrument in order to enhance its effectiveness. Thanks to the pugnacity of the rapporteurs, Mrs Flautre and Mr McMillan-Scott, both of whom I congratulate, we have a draft here that truly moves things forward.
It befits the importance of this instrument that it should be ambitious, and there is no shortage of ambition in its references to immigrants' rights and in the scope it offers to bypass the need for host-government approval of measures in support of democracy and human rights. I do regret, however, that the negotiations did not result in the extension of the instrument to cover conflict prevention. Moreover, in spite of greater parliamentary involvement in the monitoring process, the Council's refusal to formalise relations between our two institutions in this field is a deficiency.
In conclusion, the effectiveness of this instrument will depend on its being regularly evaluated and on its revision, a process in which Parliament must play its full part, because I believe that Europe, armed with its values, is fighting here for a world free from fear.
President-in-Office of the Council. (FI) Mr President, ladies and gentlemen, thank you for the comments that have been made in this debate. It has become very clear that it is in our mutual interest to reach decisions on this instrument so that the European Union's aid for democracy and human rights development can continue and grow as from next year.
Let me stress one last time that the compromise proposal in this discussion is an enabling one. It will enable aid to be granted even to the political groups which Parliament considers so very important.
One last time, let me say seriously that I hope we reach a decision, and preferably quite soon. As has been mentioned in the debate, this instrument is very much the result of the European Parliament's massive influence. Its powerful role is in evidence in the text of this Regulation. Ultimately, however, we also need to be prepared to make compromises on matters where the Member States and Parliament share the decision process. Otherwise, no decisions will be reached.
Mr President, ladies and gentlemen, I would like to start by expressing my gratitude not only for the debate but also for the many sessions of negotiation in which we have eventually arrived at a good compromise. We have come a long way, and there was from the very outset a high degree of unanimity concerning both objectives and scope. The scope was then, at your House's suggestion, considerably extended, and even more detailed stipulations made, particularly as regards consultation with national parliaments and new measures for human rights advocates, but what are termed ad hoc measures are still possible.
Turning to the political parties, I would like to say that it is quite explicitly envisaged in the scope of the regulation that support shall be given to political pluralism, to democratic political representation and to democratic reform processes at local, regional and national level, and, as has already been emphasised, explicit provision has also been made for the involvement of independent political foundations and parliamentary bodies as partners in the implementation of measures supporting the development of democracy. It follows that it will be possible to implement the instrument for promoting democracy in a primarily political way, which, I think, is what we all want it to do.
That being so, let me say that this draft of a new regulation, which has been the subject of really intensive negotiations, deserves - or so I believe - your House's support.
By way of conclusion, let me once more point out that this is the last of the financial instruments with which we will have to deal today, and, as I think we have all managed to come up with good and sustainable solutions to the others, we should take care to ensure that the democracy and human rights instrument can be put into effect beginning on the due date of 1 January 2007, for we have tried to be as flexible as circumstances require.
Thank you, Commissioner. That concludes the debate.
The vote will be in December.
Written statements (Rule 142)
(ET) The development of civil society and democratic mechanisms throughout the world, and especially in the vicinity of the European Union, is of vital importance to the stability of Europe itself. We must help to solve problems on the spot, instead of being overcome by the flood of political and economic refugees. The opponents of civil society have taken advantage of the inflexibility of our bureaucracy, and have criticised the adherence to programme documents as if they were scripture.
Recently, the Russian authorities have robbed several international organisations of their legal basis. In accordance with the present rules, we can no longer fund these organisations. We face the same problem in separatist Trans-Dnistria, which is governed by a puppet regime which is a keen student of the Kremlin's methods.
The report draws the only possible conclusion - we must become more flexible. We must be able to react quickly and appropriately and finance unforeseen measures and organisations which lack the approval of governments, if necessary even covering our tracks.
Such flexibility also presupposes good monitoring. It is for that reason that I strongly support Parliament's greater involvement in monitoring.
(The sitting was suspended at 8.20 p.m. and resumed at 9 p.m.)